Citation Nr: 1446246	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  05-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the VA Regional Office (RO) in Detroit, Michigan.

The case was most recently remanded in January 2013 to afford the Veteran a VA examination.  For the reasons set forth below, the Board's remand directives were not substantially complied with and another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  The case was last remanded to afford the Veteran an examination either at a VA facility he was willing to report to; on a fee-basis contractual arrangement if he was unwilling to report to a VA facility; or by videoconference or Telehealth at a VA facility.  

A February 2013 email shows that an examination could be conducted by "V-tel" at the Gaylord or Alpena VA Community Based Outpatient Clinics (CBOCs).  A report of contact with the Veteran the same date as the email shows that the Veteran refused to report to any VA facilities for an examination.  A second email dated later that month shows that the Escanaba Vet Center had a "V-tel" system and the manager would need to be contacted to confirm the usage of the system; the Veteran was again contacted and agreed to report to that facility.  However, the email concludes that due to a lack of availability of the Vet Center and the Veteran being unable to travel to the Cheboygan VA Medical Center (VAMC), the examination request had been cancelled.  

It is unclear as to why the Vet Center was unavailable, especially as the email specifically indicated that it did in fact have the "V-tel" system.  There is no report of contact with the manager of the Vet Center indicating that it was unavailable.  Additionally, the Board's remand directives also indicated that if an examination through a VA facility was not feasible, efforts should be made to afford the Veteran an examination on a fee-basis contractual arrangement.  There is no indication that such was done.  Consequently, the Board concludes that another remand is necessary to ensure compliance with the previous remand directives.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Contact the Escanaba Vet Center to determine if an examination through the "V-tel" system can be performed.  All reports of communications with the Escanaba Vet Center should be documented and associated with the claims folder.

3.  If the Escanaba Vet Center is unavailable, contact the Veteran to determine whether he would be willing to report to the Gaylord or Alpena VA CBOCs.  All reports of communications with the Veteran should be documented and associated with the claims folder.

4.  If the Veteran is unwilling to report to the Gaylord or Alpena VA CBOCs, reasonably attempt to have him examined on a fee-basis contractual arrangement at a location convenient to his residence.  All attempts to have such examination should be documented and associated with the claims folder.

5.  If an examination is able to be performed, the examiner should determine the nature, extent, and etiology of any diagnosed psychiatric disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder is related to his military service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

6.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

7.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



